PD-1176&1177-15
                        PD-1176&1177-15                             COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 9/10/2015 11:50:04 AM
                                                                     Accepted 9/14/2015 2:05:28 PM
                                                                                     ABEL ACOSTA
                                NOS. _______________                                         CLERK



MALCOLM MCCLENON                          §     IN THE COURT OF CRIMINAL
VS.                                       §     APPEALS FOR THE STATE
THE STATE OF TEXAS                        §     OF TEXAS AT AUSTIN


                      ON APPEAL FROM THE
                           RD
                 363 JUDICIAL DISTRICT COURT
                   OF DALLAS COUNTY, TEXAS
             IN CAUSE NOS. F12-54585-W & F12-54586-W
                FOR THE FIFTH DISTRICT OF TEXAS
      AT DALLAS IN CAUSE NOS. 05-14-00833-CR & 05-14-00834-CR

      APPELLEE’S MOTION TO EXTEND THE TIME FOR FILING THE
         APPELLEE’S PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:
      COMES NOW the Appellant, Malcolm McClenon, and respectfully
requests that the time for the filing of the Appellant’s Petition For Discretionary
Review in the above-styled and -numbered causes be extended. In support of this
motion the Appellee would show the Court the following:
                                         I.
      Appellant was convicted of the offenses of unlawful possession of a
controlled substance and unlawful possession of a firearm by a felon and was
given sentences of 15 and 10 years, respectively. On August 11, 2015, in Opinion
Nos. 05-14-00833-CR & 05-14-00834-CR, the Court of Appeals affirmed the
judgments of the trial court.



                                               September 14, 2015
                                         II.
      The Appellant’s Petition For Discretionary Review is due on or before
September 10, 2015. Appellee respectfully requests an extension of time until
October 10, 2015.
                                         III.
      No previous extension of time has been requested.


                                        IV.
      The Appellant would show the Court that a reasonable explanation exists
for the requested extension. The facts on which the Appellant relies to reasonably
explain the need for this extension are as follows:
      Before the undersigned attorney can begin work on the Petition in this case,
the undersigned attorney must prepare and file the briefs in Gage, No. 05-15-
00538-CR;Jefferson, No. 05-15-00477-CR; Simmons, No. 05-15-00162-CR; and
Ramiro, Nos. 08-15-00227-CR, 08-15-00228-CR, 08-15-00229-CR & 08-15-
00230-CR, all of which have already been granted extensions.
      WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully
requests that the time for the filing of the Appellee’s Petition For Discretionary
Review be extended until October 10, 2015.

                                       Respectfully submitted,

Lynn Richardson                        /s/ Kathleen A. Walsh
Chief Public Defender                  Kathleen A. Walsh
Dallas County                          Assistant Public Defender
                                       State Bar No. 20802200
                                       133 N. Riverfront Blvd., LB-2
                                       Dallas, TX. 75207-4399
                                       (214) 653-3550 (telephone)
                                       (214) 653-3539 (fax)
                                       kwalsh@dallascounty.org
                         CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion was served on the
Appellate Division of the Dallas County Criminal District Attorney’s Office, on
the   10th   day   of   September,    2015   by    electronic   transmission   to
DCDAAppeals@dallascounty.org.


                                     /s/ Kathleen A. Walsh
                                     Kathleen A. Walsh